Title: To Thomas Jefferson from Thomas Munroe, 6 October 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Octo. 6. 1803
          
          T Munroe has had the honor of recieving the Presidents note of this morning and will conform strictly to the directions therein given—To save the president the trouble of examining the Acts of Congress when he takes the subject into consideration T. M. begs leave to refer to the Act of 1t. May 1802 Abolishing the Board of Comrs. Section 5, page 126. as the president says in his note he does not at present recollect the Act of Congress on the subject—
        